Order denying defendant’s motion for a bill of particulars reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs; the particulars demanded in item 2 of the notice of motion to be given in the event that plaintiff has knowledge. The bill of particulars will be served within ten days from the entry of the order hereon. We are of opinion that the demand is sufficiently clear and that the defendant-appellant is entitled to the relief sought. Lazansky, P. J., Young, Hagarty, Adel and Taylor, JJ., concur.